Name: Commission Regulation (EEC) No 1165/92 of 5 May 1992 re- establishing the levying of customs duties on products categories 1, 9 and 32 (order No 40.0010, 40.0090 and 40.0320), originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy
 Date Published: nan

 7. 5 . 92 Official Journal of the European Communities No L 122/ 19 COMMISSION REGULATION (EEC) No 1165/92 of 5 May 1992 re-establishing the levying of customs duties on products categories 1 , 9 and 32 (order No 40.0010, 40.0090 and 40.0320), originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of categories 1 , 9 and 32 (order 40.0010, 40.0090 and 40.0320), originating in Indo ­ nesia, the relevant ceilings amount to 2 261 , 131 and 90 tonnes respectively ; Whereas on 6 April 1992 imports of the products in question into the Community, originating in Indonesia, a country covered by preferential tariff arrangements, reached and were charged against the ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Indonesia, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ('), extended into 1992 by Council Regulation (EEC) No 3387/91 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for each category of products in Annexes I and II thereto individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the coun ­ tries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 10 May 1992 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in Indonesia : Order No Category(unit) CN code Description 40.0010 1 Cotton yarn not put up for retail sale (tonnes) 5204 1 1 00 5204 19 00 5205 5206 ex 5604 90 00 40.0090 9 (tonnes) 5802 1 1 00 5802 19 00 ex 6302 60 00 Terry towelling and similar woven terry fabrics of cotton : toilet linen and kitchen linen, of terry towelling and similar woven terry fabrics, of cotton, other than knitted or crocheted 40.03020 32 (tonnes) Woven pile fabrics and chenille fabrics (other than terry towelling or terry fabrics of cotton and narrow woven fabrics) and tufted textile fabrics of wool, of cotton or of man-made textile fibres 5801 10 00 5801 21 00 5801 22 00 5801 23 00 5801 24 00 5801 25 00 5801 26 00 5801 31 00 5801 32 00 5801 33 00 5801 34 00 5801 35 00 5801 36 00 5802 20 00 5802 30 00 (')'OJ No L 370, 31 . 12. 1990, p. 39. 0 OJ No L 341 , 12. 12. 1991 , p. 1 . This Regulation as last amended by Council Regulation (EEC) No 282/90 (OJ No L 31 , 7. 2. 1992, p. 1 ). No L 122/20 Official Journal of the European Communities 7. 5. 92 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 May 1992. For the Commission Christiane SCRIVENER Member of the Commission